Title: To John Adams from Jonathan Dayton, 16 April 1800
From: Dayton, Jonathan,Laurence, John,Otis, Samuel Allyne
To: Adams, John



Sir,
Philadelphia April 16th. 1800

We have the honor to address you on the subject of the appointment to an office, created by an Act lately passed for the establishment of a general Stamp-office, & to recommend Mr. James Greenleaf for the same.
As an accurate Accountant, no one can be better qualified to discharge the duties of this office, and as a man of probity, we have good reason to believe, & indeed have seen very respectable documents to prove, that, in this respect, altho’ unfortunate in his transactions, his character is unimpeachable. We are persuaded Sir, that the services of this gentleman will be valuable to the public, and we therefore indulge a hope that you will think him worthy of the nomination to the Superintendancy of the General Stamp office.
We have the honor to be Sir / with the highest respect / your most obedt. servts.
Jona: DaytonJohn LaurenceSam: A. Otis